

116 S3789 IS: To make a clarifying amendment to the CARES Act.
U.S. Senate
2020-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3789IN THE SENATE OF THE UNITED STATESMay 20, 2020Mr. Cassidy (for himself and Mrs. Hyde-Smith) introduced the following bill; which was read twice and referred to the Committee on AppropriationsA BILLTo make a clarifying amendment to the CARES Act.1.Clarifying amendment to the CARES ActSection 5001(b) of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended by striking for fiscal year 2020 under section 601(a)(1) and inserting under title VI.